DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 01/15/2021.
Claims 1 and 20 have been amended.
Claims 1-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- “processing module” in claim 20.
- “communication module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Publication No. 2019/0031203) in view of Winblah (International Publication No. WO 2019/229091).
Fox and Winblah were cited in PTO-892 dated 04/02/2020.
Regarding claim 1, Fox taught a method for performing a rollback-capable software update at a device, the method comprising:
storing, in memory at the device, delta update data to be applied to a first version of software stored in the memory at the device (Fox, ¶ [0074], “[…] Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206”), the delta update data comprising bit-difference (binary difference) data indicating bit-level differences between at least a portion of the first version of the software (software update 202) and at least a portion of a second version of the software (current software 204) (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”) and metadata (startup code 208) defining to apply (execute) the bit-difference data (delta file) (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU ( e.g., ECU 112) and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”), the bit-difference data being obtained by comparing the at least a portion of the first version of the software and the at least a portion of the second version of the software (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,”);
applying only the bit-difference data (delta file) to replace in the memory the at least the portion of the first version (FIG. 9, Original Software 204) of the software to generate the second version (updated software) of the software (Fox, ¶ [0074] […] “As illustrated in FIG. 9, suppose that, at time T1, […] ECU 112 may execute delta file 206 […]. If, at time T2, a second software update becomes available to replace the first software update, […] ECU 112 may execute second delta file 216 […] if, at time T3, a third software update becomes available, […] ECU 112 may link third delta file 226 to software 204 of ECU 112 accordingly.”), and preserving in the memory the delta update data (FIG. 9, keep Delta File 206, 216, and 226) to enable a rollback of the update (Fox, ¶ [0075] “Also illustrated in FIG. 9 is the ability for server 102 to roll back a particular software update. For example, upon detection of certain anomalies […] at time T4, server 102 may determine that the third software update should be rendered non-executable and that the ECU software should be reverted back to a previous version (e.g., the second software update).”); and
in the event of rollback of the update, rolling back from the second version of the software to the first version (previous version) of the software (Fox, ¶ [0075] “[…] at time T4, server 102 may determine […] that the ECU software should be reverted back to a previous version (e.g., the second software update). Server 102 may achieve this by prompting ECU 112 to remove the link between third delta file 226 and software 204 of ECU 112 […], and re-execute the startup code contained in second delta file 216 to re-establish the link between second delta file 216 and software 204 of ECU 112, as shown in FIG. 9.”).
Fox did not specifically teach metadata defining at least one logical operation to apply the bit-difference data,
the bit-difference data being obtained by applying the at least one logical operation the at least a portion of the first version of the software and the at least a portion of the second version of the software
applying the preserved bit difference data to the at least a portion of the second version of the software in accordance with the at least one logical operation in the preserved metadata.
However, Winblah teaches metadata (reversing data) defining at least one logical operation (XOR instruction) to apply the bit-difference data (result of the calculation) (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file. The XOR instruction and its operand may be regarded as part of the reversing data,”).
the bit-difference data being obtained (reversible delta file can be generated) by applying the at least one logical operation (XOR instructions) the at least a portion of the first version (old version) of the software and the at least a portion of the second version of the software (new version) (Winblah, page 21, line 22-34 “A simplified example is now provided to illustrate these principles. It shows one way in which a reversible delta file, containing XOR instructions, can be generated. Assume the source file is called 'oldversion' and the target file is called 'newversion': $ cat oldversion abcdefghijklmnop $ cat newversion abcdijl234567klmnop” page 23, lines 4-6, code lines 6-8: xor-data)
applying only the bit-difference data (result of the calculation) to replace in the memory the at least the portion of the first version (binary source file) of the software to generate the second version (binary target file) of the software (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.”), and
in the event of rollback of the update (FIG. 3, step 33 No branch), rolling back from the second version (original target address) of the software to the first version (original source address) of the software by applying the preserved bit difference data (reversing data) to the at least a portion of the second version of the software in accordance with the at least one logical operation (XOR operation) in the preserved metadata (delta instructions) (FIG. 3, step 35) (Winblad, page 12, lines 6-7, “the delta file may comprise reversing data as described above.” lines 25-29, “The original source address of the XOR instruction can be used as a target address, and the original target address can be used as a source address, when reversing the XOR operation to regenerate the source file.” page 20, lines 6-7, “The received delta file includes the following delta instruction types: COPY, ADD, SKIP and XOR.”).

Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Fox taught the method according to claim 1.
Fox did not specifically teach wherein the bit-difference data is applied to the at least the portion of the first version of the software using an XOR operation.
However, Winblah teaches the bit-difference data is applied to the at least the portion of the first version of the software using an XOR operation (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblah’s concept of using XOR operation 
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Fox taught the method according to claim 2.
Fox did not specifically teach wherein the preserved bit-difference data is applied to the at least the portion of the second version of the software using an XOR operation.
However, Winblad teaches the preserved bit-difference data (reversing data) is applied to the at least the portion of the second version of the software using an XOR operation (Winblad, page 12, lines 6-7, “the delta file may comprise reversing data as described above.” lines 25-29, “The original source address of the XOR instruction can be used as a target address, and the original target address can be used as a source address, when reversing the XOR operation to regenerate the source file.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblah’s concept of using XOR operation on the delta file to generate previous version of the software into Fox’s because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblah into Fox would allow Fox’s system to regenerate the previous version of the software by apply the XOR operation onto the delta file and the updated version of the software.
Regarding claim 6, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the metadata further comprises additional data (FIG. 3, Variable change data 212 in delta file 206), which is outside of the at least the portion of the first version of the software (current software 204), to be added to the first version of the software to generate the second version of the software and defines where to apply the additional data (Fox, ¶ [0072], “[…] in some embodiments, server 102 may configure startup code 208 to extract variable change data 212 from delta file 206 and place the extracted variable data (if any) into the memory (e.g., flash, RAM, etc.) of ECU 112. […] server 102 may simply place delta file 206 into memory 120 without having to make any changes to current software 204, and let ECU 112 execute startup code 208 […] to link current software 204 and delta file 206 together to form a functional equivalent of software update 202 […]”).
Fox did not specifically teach defines where at a bit-level to apply the additional data.
However, Winblah teaches additional data is outside of the at least the portion of the first version of the software (Winblad, page 8, lines 4-8, “The reversing data may comprise one or more reverse-add instructions […] Each reverse-add instruction may have associated binary reverse-add (or skip) data, encoded in the delta file. The binary reverse-add data may equal some or all of the binary data of the source file that is outside the binary copy strings.”),
defines where (address information) at a bit-level to apply the additional data (Winblad, page 12, lines 10-13, “The reversing data may comprise address information representing locations of the binary strings in the source file and/or in the target file (or one or more temporary locations). The address information may comprise address values, such as bit, byte or word offsets into the file.”).

Regarding claim 7, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the metadata further defines at least a portion of the first version of the software that is to be includes in the second version of the software without applying the bit-difference data (Fox, ¶ [0067], “[…] server 102 may configure startup code 208 to update a program counter of ECU 112 to skip certain code contained in current software 204 and execute certain code contained in delta file 206 instead.”) (new/updated software contains unchanged portion of the current software 204 and delta file 206).
Regarding claim 8, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the metadata further defines where to move (memory addresses) at least a portion (variable change data 212) of the first version of the software (Fox, ¶ [0072] “[…] server 102 may also configure startup code 208 to handle changes made to variables used by ECU 112 as well as changes made to memory addresses referenced by ECU 112. Specifically, in some embodiments, server 102 may configure startup code 208 to extract variable change data 212 from delta file 206 and place the extracted variable data (if any) into the memory (e.g., flash, RAM, etc.) of ECU 112. […]”).
Fox did not specifically teach metadata defines where at a bit-level in the second version of the software.
However, Winblah teaches metadata (address information) defines where at a bit-level in the second version of the software to move at least a portion of the first version of the software (Winblad, page 12, lines 10-13, “The reversing data may comprise address information representing locations of the binary strings in the source file and/or in the target file (or one or more temporary locations). The address information may comprise address values, such as bit, byte or word offsets into the file.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of applying the delta file using address information on a bit/byte level into Fox’s system because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox’s system would allow Fox’s system to apply the variable change data 212 in delta file 2016 that is separate from the current software 204 on a bit-level using the address information representing location of the binary strings.
Regarding claim 9, the rejection of claim 6 is incorporated and furthermore Fox teaches the method according to claim 6, wherein the metadata further defines where to move at least a portion of the first version of the software (move to the memory address of software update) (Fox, ¶ [0074] “[…] Similarly, if, at time T3, a third software update becomes available, server 102 may provide a third delta file 226 to ECU 112, and ECU 112 may link third delta file 226 to software 204 of ECU 112 accordingly.”), and in the event of rollback of the update, rolling back from the second version of the software to the first version of the software by applying the move in reverse (move back to the memory address of the previous version) (Fox, ¶ [0075] “[…] at time T4, server 102 may determine […] that the ECU software should be reverted back to a previous version (e.g., the second software update). Server 102 may achieve this by prompting ECU 112 to remove the link between third delta file 226 and software 204 of ECU 112 […], and […] re-establish the link between second delta file 216 and software 204 of ECU 112, as shown in FIG. 9.”).
Regarding claim 10, the rejection of claim 1 is incorporated and furthermore Fox taught the method according to claim 1,
Fox did not specifically teach wherein the metadata further defines at least a portion of the first version of the software which is to be deleted and data indicating that the deleted data is to be preserved with the delta update data in the memory.
However, Winblad teaches the metadata further defines at least a portion of the first version (oldversion.vhx16) of the software which is to be deleted (page 22, Comparing the files side by side results in the following:, code lines 3-4) and data indicating that the deleted data is to be preserved (Winblad, page 23, code line 2, “SKIP (source: 00000004, data: 6665 6867) [lines 3…4”) with the delta update data in the memory (Winblad, page 23, lines 12-13, “These instructions, and the indicated operands, can be encoded in any suitable way to form the delta file.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblah’s concept of determining the bit data that needs to be deleted from the old version and skip them in the delta file into Fox’s system 
Regarding claim 11, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, further comprising:
receiving the delta update data from a server prior to storing the delta update data in the memory (Fox, ¶ [0074] “[…] at time T1, a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120) […]”).
Regarding claim 12, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the delta update data is stored in a temporary memory (Fox, ¶ [0120] “[…] the delta file may be bootstrapped from the memory device to a random access memory associated with the ECU.”).
Regarding claim 13, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the delta update data is stored in a non-volatile memory (Fox, FIG. 9, Delta Files 206, 216, and 226 in ECU Memory Space 120).
Regarding claim 14, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein the delta update data is preserved in a non-volatile memory (Fox, FIG. 9, Delta Files 206, 216, and 226 in ECU Memory Space 120).
Regarding claim 15, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, wherein one or more delta updates are preserved in the memory (Fox, ¶ [0074] “[…] As illustrated in FIG. 9, suppose that, at time T1, […] delta file 206 is received at ECU 112 (and stored into memory 120) […]. If, at time T2, […] second delta file 216 is received at ECU 112 (and stored into memory 120) […].”) (FIG. 9, Delta files 2016, 216, and 226 are preserved after the update) to enable rollback of one or more versions of the software (Fox, ¶ [0075] “Also illustrated in FIG. 9 is the ability for server 102 to roll back a particular software update.”).
Regarding claim 16, the rejection of claim 1 is incorporated and furthermore Fox taught the method according to claim 1 (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) […] and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”)
Fox did not specifically teach wherein a bootloader, at the device, applies the delta update data to the first version of the software to generate the second version of the software.
However, Winblad teaches a bootloader, at the device, applies the delta update data to the first version of the software to generate the second version of the software (FIG. 3, step 32) (Winblad, page 19, lines 16-17, “In a third step 32, the boot loader 22 parses the delta file and applies the delta instructions it contains to the old firmware 14, in order to generate the new firmware.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of utilizing a bootloader to apply the delta update into Fox’s method because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox would allow the startup code 208 to act as a boot loader that parses the delta file to generate the updated software version.
Regarding claim 17, the rejection of claim 1 is incorporated and furthermore Fox taught the method according to claim 1 (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) […] and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”).
Fox did not specifically teach wherein a bootloader, at the device, applies the preserved delta update data to the second version of the software to generate the first version of the software.
However, Winblad teaches a bootloader, at the device, applies the preserved delta update data to the second version of the software to generate the first version of the software (FIG. 3, step 35) (Winblad, page 19, lines 30-33, “the next step 35 involves the boot loader 22 parsing the delta file a second time, but interpreting it somewhat differently (as described below), in order to transform the new firmware into the old firmware 14.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of utilizing a bootloader to apply the delta update into Fox’s method because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox would allow the startup code 208 to act as a boot loader that parses the delta file to regenerate the previous software version
Regarding claim 18, the rejection of claim 1 is incorporated and furthermore Fox teaches the method according to claim 1, further comprising:
storing and applying a first portion (delta file 26) of a delta update data at the device prior to storing and applying a second portion (delta file 216) of the delta update data at the device, wherein the metadata (delta file 206 startup code) of the first portion of the delta update data defines how to apply the first portion of the delta update data and the metadata (delta file 216 startup code) of the second portion of the delta update data defines how to apply the second portion of the delta update data (Fox, ¶ [0074] […] “As illustrated in FIG. 9, suppose that, at time T1, a first software update is made available […] delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206 based on the startup code contained therein […]. If, at time T2, a second software update becomes available to replace the first software update, […] second delta file 216 is received at ECU 112 (and stored into memory 120), ECU 112 may execute second delta file 216 based on the startup code contained therein […].”).
Regarding claim 19, it is a non-transitory computer readable storage medium comprising program code for performing the methods of claim 1. Therefore, claim 19 is rejected under the same grounds as claim 1.
Regarding claim 20, Fox teaches an update server for creating rollback-capable delta update data to be applied to a first version of software at a device, the server comprising:
a processing module configured to determine, by applying a binary difference to at least a portion of the first version of the software (software update 202) and at least a portion of a second version of the software (current software 204) (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”), bit-level differences (binary difference) between at least the portion of the first version of the software and at least the portion of a second version of the software and to create delta update data to be applied to the first version of the software (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,”), the delta update data comprising bit-difference data indicating the bit-level differences (Fox, ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”) and metadata (startup code 208) (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU ( e.g., ECU 112) and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”); and
a communication module configured to transfer the delta update data to one or more devices to enable a first version of the software stored at the device to be updated to a second version (Fox, ¶ [0074], “[…] a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206”).
Fox did not specifically teach applying one or more logical operations,
the bit-difference data being obtained by applying the at least one logical operation the at least a portion of the first version of the software and the at least a portion of the second version of the software
metadata defining the one or more logical operations.
However, Winblah teaches the bit-difference data being obtained (reversible delta file can be generated) by applying the at least one logical operation (XOR instructions) the at least a portion of the first version (old version) of the software and the at least a portion of the second version of the software (new version) (Winblah, page 21, line 22-34 “A simplified example is now provided to illustrate these principles. It shows one way in which a reversible delta file, containing XOR instructions, can be generated. Assume the source file is called 'oldversion' and the target file is called 'newversion': $ cat oldversion abcdefghijklmnop $ cat newversion abcdijl234567klmnop” page 23, lines 4-6, code lines 6-8: xor-data).
metadata (reversing data) defining at least one logical operation (XOR instruction) to apply the bit-difference data (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file. The XOR instruction and its operand may be regarded as part of the reversing data,”) (FIG. 3, step 35) (Winblad, page 12, lines 6-7, “the delta file may comprise reversing data as described above.” lines 25-29, “The original source address of the XOR instruction can be used as a target address, and the original target address can be used as a source address, when reversing the XOR operation to regenerate the source file.” page 20, lines 6-7, “The received delta file includes the following delta instruction types: COPY, ADD, SKIP and XOR.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of applying a reversing data in order to regenerate the original source file after it has been updated into Fox’s system because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox’s system would allow Fox’s system to use the same delta package to upgrade a 
Regarding claim 21, Fox teaches a non-transitory computer readable storage medium storing rollback-capable delta update data for application, by at least one processor, to a first version of a software to generate a second version of the software, the delta update data comprising:
bit-difference data (binary difference) indicating bit-level differences between at least a portion of the first version of the software and at least a portion of the second version of the software (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”); and
metadata (startup code 208) defining how to apply (execute) the bit-difference data (delta file) (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU ( e.g., ECU 112) and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”) to the first version of the software to generate the second version of the software (Fox, ¶ [0074] “[…] at time T1, a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206 based on the startup code contained therein and link delta file 206 to software 204 of ECU 112 as described above.”).
by applying one or more logical operations to at least the portion of the first version of the software and at least the portion of a second version of the software and
metadata defining the one or more logical operations,
However, Winblah teaches the bit-difference data is obtained by applying one or more logical operations to at least the portion of the first version of the software and at least the portion of a second version of the software (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.”).
metadata (reversing data) defining the one or more logical operations (XOR instruction) (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file. The XOR instruction and its operand may be regarded as part of the reversing data,”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of using reversing data with XOR instructions to compare the binary source file and binary target file into Fox’s system because both systems utilizes delta file to update a software from one version to another and by 
Regarding claim 22, it is a non-transitory computer readable storage medium comprising the rollback-capable delta update data of claim 21. Therefore, claim 22 is rejected under the same grounds as claim 21.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fox and Winblad in further view of Cohen (U.S. Publication No. 2014/0064048).
Cohen was cited in PTO-892 dated 04/02/2020.
Regarding claim 4, the rejection of claim 1 is incorporated and furthermore Fox and Winblad taught the method according to claim 1 (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.”)
Fox and Winblad did not specifically teach wherein the bit-difference data is applied to the at least the portion of the first version of the software using an XNOR operation.
However, Cohen teaches the bit-difference data is applied to the at least the portion of the first version of the software using an XNOR operation (Cohen ¶ [0048] “delta data […] is a function of old data […] and new data […] delta data is determined utilizing an XOR function or an XNOR function of old data and new data […] delta data includes the old data and the new data, and both old and new data are shipped between nodes 102.”)

Regarding claim 5, the rejection of claim 4 is incorporated and furthermore Fox and Winblad taught the method according to claim 4 (Winblad, page 12, lines 6-7, “the delta file may comprise reversing data as described above.” lines 25-29, “The original source address of the XOR instruction can be used as a target address, and the original target address can be used as a source address, when reversing the XOR operation to regenerate the source file.”).
Fox and Winblad did not specifically teach wherein the preserved bit-difference data is applied to the at least the portion of the second version of the software using an XNOR operation.
However, Cohen teaches the preserved bit-difference data is applied to the at least the portion of the second version of the software using an XNOR operation (Cohen ¶ [0048] “delta data […] is a function of old data […] and new data […] delta data is determined utilizing an XOR function or an XNOR function of old data and new data […] delta data includes the old data and the new data, and both old and new data are shipped between nodes 102.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Cohen’s concept of using either XOR or .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fox and Winblad in further view of Gu (U.S. Publication No. 2003/0212712).
Regarding claim 23, the rejection of claim 1 is incorporated and furthermore Fox taught the method according to claim 1,
Fox did not specifically teach wherein the metadata further defines repeated use (pattern repeat times) of a bit difference data for a specified number of bytes.
However, Gu teaches the metadata further defines repeated use (pattern repeat times) of a bit difference data for a specified number of bytes (operating length of byte stream differences) (Gu, ¶ [0124] “the size of files transmitted among devices, for example the delta file, should be as small as possible. Suppose there are 1000 integers, whose values are between 0 and 127, to be stored in the delta file. If four bytes are consumed for each integer, 4000 bytes are needed. In most cases, the integers used by the algorithms provided herein describe offsets, pattern repeat times, operating lengths, and other characteristics of byte stream differences. Therefore, the values of these integers are typically less than 16,383. Thus, on average approximately 1000 bytes are enough to store the typical integers used by the file differencing algorithm if the variable length integer format provided herein is used.”)
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Gu’s concept of using the algorithm provided 
Response to Arguments
Applicant’s amendments and/or arguments regarding claims 1 and20 have been fully considered. However, the 35 U.S.C. § 103 rejection is maintained.
Applicant argues that Fox, Winblad, and/or combination thereof fail to teach limitation(s) of claim 1.
In the Remark, Applicant argues:
	The Office Action appears to have misunderstood Winblad with respect to Winblad's delta file. With respect to claim 1, the Office Action alleges that Winblad teaches the bit-difference data is obtained by applying one or more logical operations to at least the portion of the first version of the software and at least the portion of a second version of the software (Winblad, page 8, lines 21-26, "the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.")
This allegation, however, is incorrect and is based on a misunderstanding. The "bit-difference data" recited in claim 1 according to the plain language of the claim refers to bit-difference data that is in the delta file already stored in the computer-readable storage medium. In contrast to the claim, the cited section of Winblad merely states that the delta file comprises an 
(See Remark, page 9)
Examiner’s Response:
	Examiner respectfully disagrees. As stated above, Fox discloses para [0063] “[...] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” and para [0074] “[...] at time T1, a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206 [...]”.
Therefore, Fox teaches to obtain the delta file by generating the delta file by comparing the software update 202 and the current software 204. Once the delta file is generated, server 102 provides the generated delta file and store the generated delta file in memory 120 of the ECU 
Winblah teaches the usage of XOR instruction to generate the delta file comparing a source file and a target file by disclosing page 8, lines 21-26, “[...] Each XOR instruction may [...] may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of [...] ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file.” page 21, line 22-34 “A simplified example is now provided to illustrate these principles. It shows one way in which a reversible delta file, containing XOR instructions, can be generated. Assume the source file is called 'oldversion' and the target file is called 'newversion': $ cat oldversion abcdefghijklmnop $ cat newversion abcdijl234567klmnop” page 23, lines 4-6, code lines 6-8: xor-data.
Therefore, the combination of Fox and Winblah teaches bit-difference data (i.e. delta file 206 stored into memory 120 of Fox) indicating bit-level differences between at least a portion of the first version of the software (i.e. current software 204 of Fox) and at least a portion of the second version of the software (i.e. software update 202 of Fox), wherein the bit-difference data (i.e. xor-data result of the calculation of Winblah) is obtained by applying one or more logical operations (bitwise XOR of Winblah) to at least the portion of the first version of the software (i.e. source file of Winblah) and at least the portion of a second version of the software (i.e. target file of Winblah) limitation of claim 1.
Conclusion
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/




/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191